NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit


                                    2009-3006


                              CHARLES G. MORGAN,

                                                   Petitioner,

                                         v.

                           DEPARTMENT OF ENERGY,

                                                   Respondent.



        Richard Segerblom, Richard Segerblom, Ltd., of Las Vegas, Nevada, argued for
petitioner.

       Jane W. Vanneman, Senior Trial Counsel, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
respondent. With her on the brief were Tony West, Assistant Attorney General,
Jeanne E. Davidson, Director, and Todd M. Hughes, Deputy Director.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2009-3006


                              CHARLES G. MORGAN,

                                                       Petitioner,

                                          v.

                             DEPARTMENT OF ENERGY,

                                                       Respondent.
                                          .

                                  Judgment

ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           SF1221080135-W-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (GAJARSA, LINN, and MOORE, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED     February 4, 2010                    /s/ Jan Horbaly
                                          Jan Horbaly, Clerk